                                           Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JACK GESCHEIDT, et al.,                           Case No. 21-cv-04734-HSG
                                   8                     Plaintiffs,                         ORDER DENYING PLAINTIFFS’
                                                                                             MOTION FOR PRELIMINARY
                                   9               v.                                        INJUNCTION
                                  10       DEB HAALAND, et al.,                              Re: Dkt. No. 8
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is a motion for preliminary injunction, filed by Plaintiffs Jack

                                  14   Gescheidt, Laura Chariton, Skyler Thomas, and the Animal Legal Defense Fund.1 Dkt. No. 8

                                  15   (“Mot.”). The Court held a telephonic hearing on July 30, 2021. For the reasons detailed below,

                                  16   the Court DENIES the motion.

                                  17       I.   BACKGROUND
                                  18            Plaintiffs filed this action against the National Park Service (“Park Service” or “NPS”)2 on

                                  19   June 22, 2021. See Dkt. No. 1 (“Compl.”). Plaintiffs challenge the Park Service’s management

                                  20   practices related to the tule elk population that lives in the Tomales Point area of Point Reyes

                                  21   National Seashore. Id. Plaintiffs contend that recent drought conditions in the area have become

                                  22   “extremely dire,” and the tule elk are dying from lack of adequate forage and water. See, e.g.,

                                  23   id. at ¶ 1. Plaintiffs allege that the death of tule elk could be avoided through the Park Service’s

                                  24   prompt intervention, and that the agency’s failure to timely revise its management plans and

                                  25
                                       1
                                  26     Although styled as a motion for a temporary restraining order and preliminary injunction, during
                                       the case management conference held on June 28, 2021, the parties agreed to move forward with
                                  27   Dkt. No. 8 as a motion for preliminary injunction. See Dkt. No. 12.
                                       2
                                         Plaintiffs sue Deb Haaland, the Secretary of the Interior, Shawn Benge, Acting Director of the
                                  28   National Park Service, and Craig Kenkel, Superintendent of Point Reyes National Seashore, in
                                       their official capacities. See Compl. at ¶¶ 21–23.
                                           Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 2 of 16




                                   1   provide the elk with supplemental food and water violate the Administrative Procedure Act

                                   2   (“APA”). See id. at ¶¶ 4–6.

                                   3          A.     Factual Background
                                   4               i.   History of Point Reyes National Seashore and the Tule Elk
                                   5          The Point Reyes National Seashore operates as a unit of the National Park System and is

                                   6   administered by the Park Service. See Pub. L. No. 94–544, 90 Stat. 2515 (1976). Congress

                                   7   initially established the National Seashore in September 1962 to “preserve, for purposes of public

                                   8   recreation, benefit, and inspiration, a portion of the diminishing seashore of the United States that

                                   9   remains undeveloped.” See Pub. L. No. 87-657, 76 Stat. 538 (codified as amended at 16 U.S.C.

                                  10   §§ 459c et seq.). The National Seashore currently includes 32,000 acres of wilderness, including

                                  11   the area of Tomales Point where the tule elk at issue in this case live.3 See Dkt. No. 8-3, Ex. A

                                  12   (“1998 Tule Elk Management Plan”) at 4.
Northern District of California
 United States District Court




                                  13          Tule elk (Cervus elaphus nannodes) are a distinct subspecies of elk endemic to California.

                                  14   See id. At the time the National Seashore was created, however, no tule elk were present there.

                                  15   See id. at 8. They were extirpated from much of California by the mid-1800s due to hunting and

                                  16   loss of habitat. Id. at 4. California began a conservation program in the 1970s to increase the

                                  17   population across the state. Id. at 6. Congress also directed federal agencies to “cooperate with

                                  18   the State of California in making the lands under their respective jurisdictions reasonably available

                                  19   for the preservation and grazing of Tule elk in such manner and to such extent as may be

                                  20   consistent with Federal law.” 16 U.S.C. § 673e. As part of this process, the California

                                  21   Department of Fish and Game provided 10 tule elk to the Park Service in 1978 for reintroduction

                                  22   at Tomales Point. See 1998 Tule Elk Management Plan at 8. The Park Service subsequently

                                  23   erected a three-mile-long fence along the southern border of Tomales Point to “isolate[] the herd

                                  24   from adjacent dairy ranches.”4 See id. This created a 2,600-acre enclosure for the elk at Tomales

                                  25
                                       3
                                  26     In total, the National Seashore encompasses over 70,000 acres. See POINT REYES PARK
                                       STATISTICS, https://www.nps.gov/pore/learn/management/statistics.htm (last visited July 30,
                                  27   2021).
                                       4
                                         The parties appear to agree that the fence at issue separates the elk from public lands where the
                                  28   Park Service permits ranchers and dairy farmers to graze their cattle. See Dkt. No. 15 (“Opp.”) at
                                       21 (citing H.R. Conf. Rep. 116-9 at 149 (Feb. 3, 2019)). The Park Service is permitted to lease
                                                                                          2
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 3 of 16




                                   1   Point, which still exists today. Id. Although the tule elk did not initially thrive, the population at

                                   2   Tomales Point eventually grew to over 100 by 1989. See Dkt. No. 16 (“Press Decl.”) at ¶¶ 12–15.

                                   3               ii.   The National Park Service’s Management of the Tule Elk
                                   4          In September 1980, the Park Service issued a General Management Plan for the National

                                   5   Seashore, which identified management objectives and strategies for management of the National

                                   6   Seashore (the “1980 General Management Plan”).5 According to the plan, the Park Service’s

                                   7   management objectives included “identify[ing], protect[ing], and perpetuat[ing] the diversity of

                                   8   existing ecosystems which are found at Point Reyes National Seashore and are representative of

                                   9   the California seacoast,” as well as “protect[ing] marine mammals, threatened and endangered

                                  10   species, and other sensitive natural resources found within the seashore.”6 The plan also stated

                                  11   that “[r]estoration of historical natural conditions (such as reestablishment of Tule elk) will

                                  12   continue to be implemented when such actions will not seriously diminish scenic and recreational
Northern District of California
 United States District Court




                                  13   values.”7

                                  14           Congress also specifically directed the Secretary of the Interior to “develop a plan for Tule

                                  15   elk restoration and conservation, including habitat management.” 16 U.S.C. § 673g. In 1998, the

                                  16   Park Service issued a Tule Elk Management Plan. The purpose of the 1998 plan was “to guide the

                                  17   management, monitoring, and research of the tule elk . . . at Point Reyes National Seashore for the

                                  18   next five to ten years.” See 1998 Tule Elk Management Plan at 1. The 1998 plan identified three

                                  19   “missions” related to the elk:

                                  20
                                                          •   Adaptively manage elk as a natural component of the dynamic
                                  21                          ecosystem of Point Reyes.
                                  22                      •   Assist in the preservation of tule elk as a subspecies and the
                                                              genetic diversity it contains.
                                  23
                                                          •   Manage tule elk consistent with other management objectives,
                                  24                          including agriculture, public visitation, and the protection of
                                  25

                                  26   land at the National Seashore. See 54 U.S.C. § 102102(a).
                                       5
                                         See GENERAL MANAGEMENT PLAN FOR POINT REYES NATIONAL SEASHORE – SEPTEMBER 1980,
                                  27   https://www.nps.gov/pore/learn/management/upload/planning_gmp_1980.pdf (last visited July 30,
                                       2021).
                                       6
                                  28     Id. at 1–2.
                                       7
                                         Id. at 13.
                                                                                       3
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 4 of 16



                                                              natural, cultural, and recreational resources.
                                   1

                                   2   Id. at 37–39.

                                   3          As relevant to this case, the 1998 plan also adopted specific management actions, including

                                   4   that the Park Service would “[m]aintain the elk fence on Tomales Point and continue to separate

                                   5   tule elk from cattle”; “continue monitoring tule elk and their environment to analyze trends and

                                   6   better understand tule elk population dynamics and ecology at Point Reyes”; and set an interim

                                   7   population range for the “Point Reyes tule elk population at 600–800 animals, with Tomales Point

                                   8   set at 350–450 and Limantour set at 250–350.” See id. at 43–45, 49–50. The 1998 plan stated that

                                   9   “[r]emoving the fence at Tomales Point will be considered if and when ranching ceases on the

                                  10   adjacent lands.” Id. at 49. The plan also explicitly rejected the idea of providing supplemental

                                  11   forage for the tule elk, specifying that “[n]o effort will be made to cultivate food crops specifically

                                  12   to improve the range’s ability to support elk.” Id. at 44. The Park Service reasoned that “[s]uch
Northern District of California
 United States District Court




                                  13   strategies are known to be self-defeating as artificially provided food leads to ever-increasing herd

                                  14   sizes that overwhelm the ability of the range to support them.” Id. The Park Service noted the

                                  15   failure of such elk management approaches elsewhere. Id.

                                  16          In its opposition brief and during the hearing, the Park Service acknowledged that “[t]he

                                  17   1998 Elk Plan continues to guide elk management at Tomales Point up to the present day.” See

                                  18   Opp. at 4. Plaintiffs contend that the Park Service has unreasonably delayed reviewing and

                                  19   revising both the 1980 General Management Plan and the 1998 Tule Elk Management Plan.

                                  20              iii.   Current Tomales Point Conditions and Tule Elk Population
                                  21          There are now four herds of tule elk at Tomales Point, referred to as the North herd, the

                                  22   Plateau herd, the White Gulch herd, and the South herd. The Park Service also manages two other

                                  23   herds in different locations in the National Seashore, the Limantour and Drakes Beach herds. The

                                  24   elk population at Tomales Point has fluctuated over time. During the hearing on the motion,

                                  25   Plaintiffs agreed that the carrying capacity for the tule elk in Tomales Point—meaning the

                                  26   maximum population that can be sustained there given available resources—is 350. Accord Press

                                  27   Decl. at ¶ 15.

                                  28          The Park Service counts the number of elk annually. See id. at ¶ 26. Between 1998 and
                                                                                          4
                                           Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 5 of 16




                                   1   2004, the population fell from the mid-500s to under 350 tule elk. Id. at ¶ 8. The population rose

                                   2   to 585 elk in 2007, and then fell again to the mid-400s in 2009. Id. By 2012, the population rose

                                   3   to 540 elk, and then fell again during a drought from 2013–2015, dropping below 300 elk. Id.

                                   4   When the drought ended, the population rebounded to 445 elk by 2019, when yet another drought

                                   5   began. Id. at ¶ 32. According to the 2020 census, which was reported publicly in March 2021, the

                                   6   population has again declined to 293 elk. Id. at ¶¶ 40–41.

                                   7          The parties disagree about the reason for the death of 152 tule elk since 2019 and the

                                   8   herd’s current condition.

                                   9          Plaintiffs contend that the elk are dying from starvation and dehydration due to the current

                                  10   drought because the elk cannot seek additional resources on the other side of the elk fence and the

                                  11   Park Service is not providing the herds with sufficient supplemental water or food. See Mot. at 8–

                                  12   10. Plaintiffs point to necropsies that the Park Service performed on several elk from the Tomales
Northern District of California
 United States District Court




                                  13   Point area in the fall and winter of 2020. Plaintiffs’ experts state that these reports show that the

                                  14   elk “died of starvation, or starvation was a significant cause of their death.” See Dkt. No. 8-8, Ex.

                                  15   F (“Allen Decl.”) at ¶¶4–6; see also Dkt. No. 8-9, Ex. G (“Howell Decl.”) at ¶ 5. Plaintiffs’

                                  16   experts further note that the reports indicate that there was evidence of poisonous plants in several

                                  17   of the elk’s digestive tracts, which they assert “is an indication that there was not nutritious forage

                                  18   available.” See Allen Decl. at ¶ 6; see also Howell Decl. at ¶ 5. Plaintiffs also include

                                  19   declarations from named Plaintiffs and other observers who have seen dead tule elk during their

                                  20   visits to the National Seashore since 2020. See, e.g., Dkt. No. 8-4, Ex. B (“Skyler Decl.”).8 They

                                  21   anticipate more elk will die from a lack of forage and water unless the Park Service intervenes.

                                  22   See Allen Decl. at ¶ 10.

                                  23
                                       8
                                  24     On July 29, 2021, the day before the hearing and nine days after briefing on the motion was
                                       complete, Plaintiffs filed additional declarations without seeking or obtaining leave of court. Dkt.
                                  25   Nos. 22, 23, 24. The government objects that the filing of these exhibits violated this district’s
                                       civil local rules, Dkt. No. 25, and the Court agrees. See Civil L-R 7-3(d) (“Once a reply is filed,
                                  26   no additional memoranda, papers or letters may be filed without prior Court approval,” subject to
                                       exceptions not applicable here). In the interest of having a complete record, the Court will not
                                  27   strike the declarations, and finds that they do not significantly alter the relevant facts here in any
                                       event. However, Plaintiffs’ counsel are directed to review and comply with all applicable local
                                  28   rules in the future, and further noncompliance may be a basis for sanctions, including the
                                       exclusion of evidence or monetary sanctions.
                                                                                          5
                                           Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 6 of 16




                                   1          The Park Service, for its part, suggests that the situation is more nuanced, and that its staff

                                   2   is actively monitoring the condition of the elk in light of the current drought. See Opp. at 5–8.

                                   3   The Park Service states that its management practices are informed by the National Seashore’s

                                   4   wildlife biologists; wildlife health experts and veterinarians; and wildlife management experts.

                                   5   See Dkt. No. 18 (“Kenkel Decl.”) at ¶ 3. It asserts that consistent with its management

                                   6   obligations, its staff began checking water sources in July 2020, and continued to do so into the

                                   7   fall of 2020, but concluded that it was unnecessary to provide supplemental water at that time.

                                   8   Press Decl. at ¶¶ 33–37, 39; Dkt. No. 16-13, Ex. 13. They halted the water source monitoring

                                   9   after the first significant rain event in November. See Press Decl. at ¶ 37.

                                  10          The Park Service then coordinated the necropsies of seven elk in the fall of 2020. See Dkt.

                                  11   No. 17 (“Powers Decl.”) at ¶¶ 5–7. The Park Service states that—contrary to Plaintiffs’

                                  12   conclusions—their own experts determined that the underlying cause of death for the necropsied
Northern District of California
 United States District Court




                                  13   elk “was attributable to significant nutrient deficiencies.” See id. at ¶ 7. The Park Service has

                                  14   not, however, determined whether “these deficiencies were caused by simple lack of forage or

                                  15   more complex interactions with lacking micronutrients, namely copper and selenium.” Opp. at 5.

                                  16   The Park Service’s experts also noted that although two of the necropsied elk showed signs of

                                  17   dehydration, this appeared “due to an inability to stand and move to water.” Powers Decl. at ¶ 7.

                                  18          Because the 2020–21 winter season also offered poor rainfall, the Park Service states that it

                                  19   began monitoring water sources again in May 2021.9 See id. at ¶¶ 42–44. Based on this survey,

                                  20   the Park Service moved forward with plans to place supplemental water in the southern part of

                                  21   Tomales Point. See id. at ¶ 45; see also Kenkel Decl. at ¶¶ 6–7. The Park Service states that these

                                  22   water systems were installed on June 11, 2021, and that they remain functional. Press Decl. at

                                  23   ¶¶ 45, 53. The Park Service describes the current state of the natural water sources at Tomales

                                  24   Point as “mixed.” See Opp. at 7. But according to the Park Service, “[t]he vast majority of elk

                                  25   observed to date by Park staff, including the Park’s wildlife ecologists, and reviewed by the Park’s

                                  26   veterinarian, appear in good to excellent condition with no signs of starvation or dehydration.” Id.

                                  27
                                       9
                                  28    The Marin County Board of Supervisors declared a Drought Emergency in the area on May 18,
                                       2021. See Dkt. No. 16-15, Ex. 15.
                                                                                    6
                                          Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 7 of 16




                                   1   (citing Press Decl. at ¶ 47; Powers Decl. at ¶ 11). However, it has stated that it would consider

                                   2   taking further action if needed “to ensure that the Park is able to maintain a viable population of

                                   3   tule elk in the Tomales Point elk reserve.” See Kenkel Decl. at ¶ 9. Plaintiffs assert that these

                                   4   measures are insufficient, and that the supplemental water is only available to one of the four

                                   5   Tomales Point herds. See Mot. at 10–11.

                                   6            B.   Procedural Background
                                   7            Based on these facts, Plaintiffs bring three claims for relief under the APA. First,

                                   8   Plaintiffs challenge the Park Service’s failure to revise the 1980 General Management Plan with

                                   9   regard to Tomales Point and the tule elk in a timely manner, as they say is required under 54

                                  10   U.S.C. § 100502. See Compl. at ¶¶ 1, 88. Plaintiffs contend that by waiting over forty years, the

                                  11   Park Service has unreasonably delayed revising the 1980 plan, in violation of 5 U.S.C. § 706(1).

                                  12   Id. at ¶¶ 88–90. Second, Plaintiffs allege that the Park Service has unreasonably delayed updating
Northern District of California
 United States District Court




                                  13   and revising the 1998 Tule Elk Management Plan in contravention of its conservation obligations

                                  14   under 16 U.S.C. § 673g, also in violation of 5 U.S.C. § 706(1). See id. at ¶¶ 2, 93. Third,

                                  15   Plaintiffs contend that “[t]he Park Service’s recently announced decisions not to undertake

                                  16   measures to ensure that the elk at Tomales Point have access to adequate water and forage and

                                  17   water” contravene its conservation obligations and constitute final agency action that is arbitrary

                                  18   and capricious, in violation of 5 U.S.C. § 706(2). Id. ¶¶ 5, 96.

                                  19            In the instant motion, Plaintiffs now seek a preliminary injunction to compel Defendant to

                                  20   take immediate measures to ensure that the tule elk at Tomales Point Reserve are provided

                                  21   adequate forage and water, either by removing the fence or providing supplemental food and

                                  22   water.

                                  23    II.     LEGAL STANDARD
                                  24            A plaintiff seeking preliminary relief must establish that: (1) it is likely to succeed on the

                                  25   merits; (2) it is likely to suffer irreparable harm in the absence of preliminary relief; (3) the

                                  26   balance of equities tips in its favor; and (4) an injunction is in the public interest. Winter v. Nat.

                                  27   Res. Def. Council, 555 U.S. 7, 20 (2008). Preliminary relief is “an extraordinary remedy that may

                                  28   only be awarded upon a clear showing that the plaintiff is entitled to such relief.” Id. at 22. A
                                                                                           7
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 8 of 16




                                   1   court must find that “a certain threshold showing” is made on each of the four required

                                   2   elements. Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). Under the Ninth Circuit’s

                                   3   sliding scale approach, a preliminary injunction may issue if there are “serious questions going to

                                   4   the merits” if “a hardship balance [also] tips sharply towards the [movant],” and “so long as the

                                   5   [movant] also shows that there is a likelihood of irreparable injury and that the injunction is in the

                                   6   public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).

                                   7               Where a plaintiff seeks mandatory injunctive relief instead of prohibitory injunctive relief

                                   8   to maintain the status quo, a plaintiff’s burden is “doubly demanding.” Garcia v. Google, Inc.,

                                   9   786 F.3d 733, 740 (9th Cir. 2015). Such a plaintiff “must establish that the law and facts clearly

                                  10   favor her position, not simply that she is likely to succeed.” Id. And the Ninth Circuit often

                                  11   cautions that a mandatory injunction “goes well beyond simply maintaining the status quo

                                  12   pendente lite [and] is particularly disfavored.” Id. (quoting Stanley v. Univ. of S. Cal., 13 F.3d
Northern District of California
 United States District Court




                                  13   1313, 1320 (9th Cir. 1994)). District courts therefore should deny such requests “unless the facts

                                  14   and law clearly favor the moving party.” Stanley, 13 F.3d at 1320 (quotation omitted). Put

                                  15   differently, mandatory injunctive relief should never issue in “doubtful cases.” Garcia, 786 F.3d

                                  16   at 740 (quoting Park Vill. Apartment Tenants Ass’n v. Mortimer Howard Tr., 636 F.3d 1150, 1160

                                  17   (9th Cir. 2011)).

                                  18   III.        DISCUSSION
                                  19          A.       Type of Injunction
                                  20               As an initial matter, the parties appear to dispute what type of injunction Plaintiffs are

                                  21   seeking. Compare Opp. at 8–9, with Dkt. No. 19 (“Reply”) at 8–9.

                                  22               A preliminary injunction “can take two forms,” either a “prohibitory injunction” or a

                                  23   “mandatory injunction.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d

                                  24   873, 878–79 (9th Cir. 2009). “Prohibitory injunction[s]” simply “preserve the status quo pending

                                  25   a determination of the action on the merits,” while “mandatory injunction[s]” “order[] a

                                  26   responsible party to take action.” Id. (quotation omitted). “The relevant status quo is that between

                                  27   the parties pending a resolution of a case on the merits.” Arizona Dream Act Coal. v. Brewer, 757

                                  28   F.3d 1053, 1061 (9th Cir. 2014) (quotation omitted); see also Tanner Motor Livery, Ltd. v. Avis,
                                                                                              8
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 9 of 16




                                   1   Inc., 316 F.2d 804, 809 (9th Cir. 1963) (“The status quo is the last uncontested status which

                                   2   preceded the pending controversy.” (quotation omitted)). As noted above, this distinction is

                                   3   significant because mandatory injunctions are “particularly disfavored,” and a plaintiff’s burden is

                                   4   “doubly demanding” when seeking one. Garcia, 786 F.3d at 740.

                                   5          Plaintiffs have revised their requested relief during the course of the briefing on this

                                   6   motion. Initially, Plaintiffs sought a preliminary injunction ordering “the National Park Service

                                   7   [to] take immediate measures to ensure that the Tule elk who live on Tomales Point in Point Reyes

                                   8   National Seashore are provided access to sufficient food and water to ensure that these animals do

                                   9   not continue to die of starvation and/or dehydration.” See Dkt. No. 8-3 (“Proposed Order”).

                                  10   Plaintiffs did not, however, specify the means by which the Park Service should do this. In reply,

                                  11   Plaintiffs proffer two alternative orders with more specificity. The first orders the Park Service to

                                  12   “provid[e] supplemental water and forage to all four of the elk herds that live in Tomales Point.”
Northern District of California
 United States District Court




                                  13   See Dkt. No. 19-12 (“Proposed Order 1”). And the second orders the Park Service to “remov[e]

                                  14   the fence on the southern border of the Tule elk’s habitat in Tomales Point.” See Dkt. No. 19-13

                                  15   (“Proposed Order 2”). Plaintiffs argue that all three proposed orders “would maintain the status

                                  16   quo.” See Dkt. No. 19 at 9 (emphasis omitted). They define the status quo as “the continuation of

                                  17   this wildlife population which is supposed to be preserved ‘unimpaired’ for the enjoyment of

                                  18   future generations.” See id. (citing 54 U.S.C. § 100101).

                                  19          But under all three proposed orders, Plaintiffs are clearly seeking to change the status quo,

                                  20   rather than preserve it. See Marlyn Nutraceuticals, 571 F.3d at 878–79. Plaintiffs acknowledge

                                  21   that the fence separating the tule elk at Tomales Point from the adjacent public lands has existed

                                  22   since at least 1980. See Mot. at 5. And the 1998 Tule Elk Management Plan explicitly directed

                                  23   the Park Service to maintain that fence. See 1998 Tule Elk Management Plan at 44. As Plaintiffs

                                  24   acknowledge, the Park Service generally has not provided supplemental food or water to the tule

                                  25   elk. Mot. at 8–11. And the 1998 Tule Elk Management Plan raised concerns with providing

                                  26   supplemental food. See 1998 Tule Elk Management Plan at 44. Moreover, even as framed,

                                  27   Plaintiffs are asking that the Park Service either remove a fence or affirmatively provide food and

                                  28   water. They are therefore requesting an injunction that would require the Park Service to take
                                                                                         9
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 10 of 16




                                   1   action. See Marlyn Nutraceuticals, 571 F.3d at 878–79. The Court thus analyzes the motion as

                                   2   one seeking mandatory injunctive relief.

                                   3          B.     Winter Factors
                                   4           Plaintiffs have confirmed that they are only seeking a preliminary injunction based on their

                                   5   first cause of action for unreasonable delay in amending the 1980 General Management Plan. See,

                                   6   e.g., Reply at 1 (“The only question presented by the instant motion is whether, given the strength

                                   7   of Plaintiffs’ unreasonable delay claim, . . . this Court should enter preliminary relief . . . .”)

                                   8   (emphasis added). The Court therefore considers the Winter factors in light of this claim.

                                   9               i.    Likelihood of Success on the Merits
                                  10           Under the “sliding scale” approach for a preliminary injunction, “a stronger showing of

                                  11   one element may offset a weaker showing of another.” See Pimentel v. Dreyfus, 670 F.3d 1096,

                                  12   1105 (9th Cir. 2012) (citing Cottrell, 632 F.3d at 1131. “[A]t an irreducible minimum, though, the
Northern District of California
 United States District Court




                                  13   moving party must demonstrate a fair chance of success on the merits, or questions serious enough

                                  14   to require litigation.” Id. (quotation omitted). And because the Court finds that Plaintiffs are

                                  15   seeking a mandatory injunction, they must establish that the law and facts clearly favor their

                                  16   position. See Garcia, 786 F.3d at 740. The Court finds that Plaintiffs have not met this very high

                                  17   standard.

                                  18                     a. Unreasonable Delay – § 706(1)
                                  19           Under § 706(1), a court may “compel agency action unlawfully withheld or unreasonably

                                  20   delayed.” See 5 U.S.C. § 706(1). As explained above, Plaintiffs contend that under 54 U.S.C.

                                  21   § 100502, the Park Service must “prepare[] and revise[]” its general management plan “in a timely

                                  22   manner.” See 54 U.S.C. § 100502. Forty years, they posit, is untimely under any definition. See

                                  23   Compl. at ¶¶ 1, 88.

                                  24           The Park Service argues that there is a disconnect between Plaintiffs’ “undue delay” claim

                                  25   and their requested relief. See Opp. at 10–12. The Park Service notes that even if Plaintiffs were

                                  26   to succeed on this claim, the Court could only compel the Park Service to revise the 1980 General

                                  27   Management Plan. Id. The Court could not, however, dictate how the Park Service should revise

                                  28   that plan. Id. The Park Service further contends that it is not clear that it would ultimately revise
                                                                                          10
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 11 of 16




                                   1   the plan to remove the fence or provide supplemental food and water to the tule elk at Tomales

                                   2   Point as Plaintiffs desire. Id.

                                   3           The Ninth Circuit has cautioned that “[a] court’s equitable power lies only over the merits

                                   4   of the case or controversy before it.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810

                                   5   F.3d 631, 633 (9th Cir. 2015). “A preliminary injunction is appropriate when it grants relief of the

                                   6   same nature as that to be finally granted.” See id. at 635–36 (citing De Beers Consol. Mines v.

                                   7   United States, 325 U.S. 212, 220 (1945)). “There must be a relationship between the injury

                                   8   claimed in the motion for injunctive relief and the conduct asserted in the underlying complaint.

                                   9   This requires a sufficient nexus between the claims raised in a motion for injunctive relief and the

                                  10   claims set forth in the underlying complaint itself.” Id. at 636. “The relationship between the

                                  11   preliminary injunction and the underlying complaint is sufficiently strong where the preliminary

                                  12   injunction would grant ‘relief of the same character as that which may be granted finally.’” Id.
Northern District of California
 United States District Court




                                  13   (quoting De Beers, 325 U.S. at 220).

                                  14           Plaintiffs, therefore, must establish that were they to succeed on their § 706(1) claim, they

                                  15   would be able to compel the Park Service to either remove the fence or provide additional food

                                  16   and water to the elk at Tomales Point. But as the Supreme Court has explained, “the only agency

                                  17   action that can be compelled under [§ 706(1) of] the APA is action legally required.” Norton v. S.

                                  18   Utah Wilderness All., 542 U.S. 55, 63 (2004) (emphasis in original). “Thus, when an agency is

                                  19   compelled by law to act within a certain time period, but the manner of its action is left to the

                                  20   agency’s discretion, a court can compel the agency to act, but has no power to specify what the

                                  21   action must be.” Id. at 65.

                                  22           Plaintiffs nevertheless insist that the Court has broad equitable powers. See Reply at 9.

                                  23   Plaintiffs suggest that there is a nexus between their undue delay claim and their requested relief

                                  24   because had the Park Service revised its general plan as Plaintiffs contend it was required to do

                                  25   decades ago, the tule elk would not be experiencing such widespread die-off. See id. at 5–6.

                                  26   Instead, however, Plaintiffs assert that the Park Service has created the “the current and long-

                                  27   standing management crisis.” See id. at 10 (emphasis omitted). They point out, for example, that

                                  28   there are significantly more water sources on the other side of the fence, which would be
                                                                                         11
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 12 of 16




                                   1   accessible if the fence were removed. See id. at 6. And Plaintiffs note that the other tule elk herds

                                   2   in the National Seashore are not facing the same conditions or mortality rates. See id. at 6–7.

                                   3   Plaintiffs therefore suggest that any revision of the plans must include either (1) tearing down the

                                   4   fence; or (2) supplying water and forage to the tule elk stuck on the other side of the fence at

                                   5   Tomales Point.

                                   6          The Court understands that Plaintiffs are passionate about the health and longevity of the

                                   7   tule elk, and that they believe these two measures are both feasible and imperative. But critically,

                                   8   Plaintiffs do not explain why such actions are legally required. Plaintiffs do not cite, and the

                                   9   Court is not aware of, any authorities which would allow Plaintiffs (or the Court) to dictate how

                                  10   the Park Service should revise its general management plan, or even what competing interests it

                                  11   should elevate over others in doing so.

                                  12          Rather, Plaintiffs cite Washington Toxics Coal. v. Env’t Prot. Agency, 413 F.3d 1024, 1034
Northern District of California
 United States District Court




                                  13   (9th Cir. 2005), abrogated on other grounds as recognized in Cottonwood Env’t L. Ctr. v. U.S.

                                  14   Forest Serv., 789 F.3d 1075, 1091–92 (9th Cir. 2015), to suggest that the Court may still issue an

                                  15   injunction to prevent the elk from dying while the case is pending. See Reply at 10–11.

                                  16          The plaintiffs in Washington Toxics Coalition challenged the Environmental Protection

                                  17   Agency’s (“EPA”) approval of several pesticides without consulting the National Marine Fisheries

                                  18   Service. Id. at 1028. The plaintiffs alleged that there was evidence that the approved pesticides

                                  19   would affect 25 “endangered” or “threatened” species of salmon and steelheads in the Pacific

                                  20   Northwest. Id. at 1029. The plaintiffs brought suit against the EPA under § 7(a)(2) of the

                                  21   Endangered Species Act (“ESA”), which requires federal agencies to ensure “that any action

                                  22   authorized, funded, or carried out by such agency . . . is not likely to jeopardize the continued

                                  23   existence of any endangered species or threatened species . . . .” See 16 U.S.C. § 1536(a)(2). The

                                  24   district court granted injunctive relief, preventing most uses of these pesticides, while the EPA

                                  25   completed the § 7(a)(2) consultation process. Washington Toxics, 413 F.3d at 1031. Intervenors

                                  26   argued that the district court could only order compliance with the ESA, and therefore had to

                                  27   permit the continuing use of the pesticides during the § 7(a)(2) consultation process. Id. at 1034.

                                  28          As an initial matter, Washington Toxics did not involve the APA. Rather, the Ninth Circuit
                                                                                         12
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 13 of 16




                                   1   specifically stated that the APA did not govern the plaintiffs’ claims. See id. at 1034. This

                                   2   distinction is significant because in finding that the scope of the injunction was within the district

                                   3   court’s discretion, the Ninth Circuit reasoned that based on “well-settled” law “the appropriate

                                   4   remedy for violations of the ESA consultation requirements is an injunction pending compliance

                                   5   with the ESA.” Id. at 1035. Under this established case law, agency actions (such as the approval

                                   6   of pesticides) could only continue during the consultation process if the actions “are non-

                                   7   jeopardizing to the protected species and will not result in a substantive violation of the ESA.” Id.

                                   8   at 1031, 1035. Plaintiffs have not provided any authority that there is a similar “well-established”

                                   9   principle that the Court may compel agency action while the Court determines if the agency has

                                  10   unduly delayed reviewing its general management plan.

                                  11          Plaintiffs also cite Red Wolf Coal. v. United States Fish & Wildlife Serv., No. 2:20-CV-75-

                                  12   BO, 2021 WL 230202 (E.D.N.C. Jan. 22, 2021), which raised claims under § 7(a)(1) of the ESA
Northern District of California
 United States District Court




                                  13   as well as § 706(2) of the APA. In Red Wolf Coalition, the plaintiffs alleged that the United States

                                  14   Fish and Wildlife Service (“USFWS”) violated the ESA and APA by reversing its policy to

                                  15   release captive red wolves into the Red Wolf Recovery Area in North Carolina while it considered

                                  16   the viability of the program. Id. at *1–2. At the time the case was filed, there were only seven

                                  17   known red wolves in the wild. Id. at *2. Under the ESA, USFWS was required to “carry out

                                  18   conservation measures [for the red wolf] until conservation [is] no longer necessary.” Id. at *4.

                                  19   The court held that the agency’s decision to halt all but passive monitoring of the wolves,

                                  20   therefore, constituted “a failure to comply with its affirmative duty.” See id. The court also

                                  21   reasoned that the change in policy was also arbitrary and capricious under § 706(2) of the APA

                                  22   because the USFWS failed to provide any reasoned explanation for the change. Id. at *5. The

                                  23   court therefore preliminary enjoined the USFWS from implementing its new policy. Id. at *6.

                                  24          Preventing the implementation of a new policy, however, is distinct from requiring the

                                  25   Park Service to change its longstanding practices. And in Red Wolf Coalition, the claims against

                                  26   the USFWS were specifically targeted at the new policy, not the agency’s undue delay in

                                  27   reviewing its policies. The Court therefore finds both Washington Toxics and Red Wolf Coalition

                                  28   inapposite. Had Plaintiffs in this case sought an injunction based on the Park Service’s decision to
                                                                                         13
                                            Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 14 of 16




                                   1   erect a fence10 or deny the elk supplemental food or water, it might have been a closer question

                                   2   whether Plaintiffs’ requested injunctive relief was properly tailored to their claims. But they did

                                   3   not do so here.

                                   4            Certainly, as Plaintiffs note throughout their briefing, the Park Service is charged with

                                   5   caring for the elk in Tomales Point. And as discussed above, Congress directed the Secretary of

                                   6   the Interior to “develop a plan for Tule elk restoration and conservation, including habitat

                                   7   management.” See 16 U.S.C. § 673g. Plaintiffs also note that under 54 U.S.C. § 100101(a), the

                                   8   Park Service is obligated to:

                                   9
                                                         [P]romote and regulate the use of the National Park System by means
                                  10                     and measures that conform to the fundamental purpose of the System
                                                         units, which purpose is to conserve the scenery, natural and historic
                                  11                     objects, and wild life in the System units and to provide for the
                                                         enjoyment of the scenery, natural and historic objects, and wild life in
                                  12                     such manner and by such means as will leave them unimpaired for the
Northern District of California
 United States District Court




                                                         enjoyment of future generations.
                                  13

                                  14   54 U.S.C. § 100101.

                                  15            But nothing in these statutes dictates how the Park Service should ensure the protection

                                  16   and conservation of the National Seashore generally or the tule elk more specifically. As the 1998

                                  17   Tule Elk Management Plan indicates, this is a complicated question involving many competing

                                  18   considerations. Were Plaintiffs to prevail on their undue delay claim, the Court could certainly

                                  19   compel the Park Service to revise the 1980 General Management Plan. Plaintiffs are asking the

                                  20   Court to go further by telling the Park Service what new policies it should adopt in the interim.

                                  21            The Court finds this request particularly concerning where, as here, the parties cite

                                  22   competing evidence about how best to care for the National Seashore and the tule elk who live

                                  23   there. Indeed, they appear to disagree fundamentally about whether the tule elk in Tomales Point

                                  24   are in good health at the moment.

                                  25

                                  26   10
                                         As the Park Service notes in its opposition brief, any direct challenge to the construction of the
                                  27   fence or to the 1998 Tule Elk Management Plan’s decision to maintain the fence is likely time-
                                       barred. See Opp. at 11, n.6; Turtle Island Restoration Network v. U.S. Dep’t of Com., 438 F.3d
                                  28   937, 942–43 (9th Cir. 2006) (“Although the APA itself contains no specific statute of limitation, a
                                       general six-year civil action statute of limitations applies to challenges under the APA.”).
                                                                                          14
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 15 of 16




                                   1          The Park Service says it is aware of the conditions at Tomales Point, and is actively

                                   2   monitoring the elk. See, e.g., Kenkel Decl. at ¶ 9; Press Decl. at ¶¶ 33–53. They have already

                                   3   established a willingness to intervene and provide water when they determine it is necessary. The

                                   4   Park Service also notes that at 293 elk, the population at Tomales Point is around its carrying

                                   5   capacity, a level it believes can be sustained even through this drought. See Press Decl. at ¶¶ 17,

                                   6   27–29, 32, 40. And it finds the majority of the elk still in good health. See id. at ¶ 47. In response

                                   7   to Plaintiffs’ requested interventions, the Park Service also specifically identifies problems that

                                   8   could arise from them. For example, the Park Service describes possible “negative externalities”

                                   9   of providing supplemental forage for the elk in the long term because “artificial feeding of wildlife

                                  10   can increase disease transmission because infectious animals congregate closely with other

                                  11   animals to access the feed.” See Powers Decl. at ¶ 13. The elk may also become dependent on

                                  12   this food, which would require the Park Service to continue to feed them “to prevent future
Northern District of California
 United States District Court




                                  13   population crashes.” Id. at ¶ 14. Artificial feeding may also “allow the population to increase,

                                  14   which could negatively impact vegetation and range health within the Reserve.” Id.

                                  15          To the extent Plaintiffs ask the Court to credit their own experts over those of the Park

                                  16   Service, the Supreme Court has stated that “[w]hen specialists express conflicting views, an

                                  17   agency must have discretion to rely on the reasonable opinions of its own qualified experts even if,

                                  18   as an original matter, a court might find contrary views more persuasive.” Marsh v. Oregon Nat.

                                  19   Res. Council, 490 U.S. 360, 378 (1989). Although the Marsh opinion arose in the context of

                                  20   whether agency action was arbitrary and capricious under § 706(2) of the APA, the Court sees no

                                  21   reason why this holding would not apply with equal force here. Regardless, even if the Court

                                  22   were to weigh the parties’ opinions equally, Plaintiffs cannot establish that the law and facts

                                  23   clearly favor their position, as they must, if the evidence is essentially in equipoise. Given the

                                  24   evidence presented by both parties, “[i]t would be purely speculative” for the Court to conclude at

                                  25   this stage that a revised general management plan would eliminate the fence or provide Plaintiffs’

                                  26   specified resources to the tule elk in Tomales Point. See Ctr. For Food Safety v. S.M.R. Jewell, 83

                                  27   F. Supp. 3d 126, 143–44 (D.D.C. 2015) (denying request to set aside all cooperative farming

                                  28   agreements in a wildlife refuge based on a § 706(1) undue delay claim where plaintiffs asserted
                                                                                         15
                                         Case 4:21-cv-04734-HSG Document 26 Filed 08/02/21 Page 16 of 16




                                   1   that defendants failed to revise their conservation plan as required under the National Wildlife

                                   2   Refuge Act).

                                   3                                              *       *       *

                                   4           To be clear, the Court is not indifferent to the conditions facing the tule elk or to the

                                   5   importance of their survival at Tomales Point. But neither, it seems, is the Park Service. What is

                                   6   clear is that this case raises complex and nuanced questions of wildlife management. The Park

                                   7   Service has presented evidence that it is aware of the risks facing the tule elk due to the ongoing

                                   8   drought, and that it is therefore actively monitoring the health of the elk. In response to these

                                   9   measures, it has supplied some supplemental water, and has said it will do more if it is necessary.

                                  10   The Court understands that Plaintiffs question the adequacy of the Park Service’s efforts. But in

                                  11   the face of competing evidence, Plaintiffs are asking the Court to elevate Plaintiffs’ concerns over

                                  12   the Park Service’s own core discretion and expert judgment. The record does not show that the
Northern District of California
 United States District Court




                                  13   facts or law clearly favor Plaintiffs.

                                  14           Thus, at this stage, the Court finds that Plaintiffs have not met their extraordinarily high

                                  15   burden to warrant a mandatory preliminary injunction. Because the Court finds that Plaintiffs

                                  16   have not met their burden, the Court need not consider the remaining Winter factors.

                                  17   IV.     CONCLUSION
                                  18           Accordingly, the Court DENIES the motion for preliminary injunction. The Court further

                                  19   SETS a case management conference on August 17, 2021, at 2:00 p.m., in Courtroom 2 on the

                                  20   Fourth Floor, at 1301 Clay Street, Oakland, California. The joint case management statement is

                                  21   due August 10, 2021. The parties should be prepared to discuss how to move this case forward

                                  22   expeditiously, and they should include a proposed schedule for motions for summary judgment.

                                  23           IT IS SO ORDERED.

                                  24   Dated: 8/2/2021

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          16
